Mr. Justice Lawrence delivered the opinion of the Court: This is a writ of error upon a judgment for taxes. The board of supervisors added one hundred per cent to the valuation of improved, and twenty-five per cent to the valuation of unimproved lands in the township in which the land in question is situated. We decided, in The People ex rel. Shank v. Nichols, 49 Ill. 517, that the board of supervisors, in exercising their power of equalizing assessments between the different towns of the county, must add or deduct the same per cent upon all the real estate in any one township. This is decisive of the present case. See, also, State v. Allen, 43 Ill. 456. Another fatal objection to the judgment is, that the record shows no notice by the collector of his intended application for judgment. Judgment reversed.